Exhibit 10.15

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of August 3, 2017 (the “Effective Date”), by and between Marty
Stromquist (“Executive”) and NCS Multistage Inc., a corporation incorporated
pursuant to the laws of Alberta (the “Company”).

WHEREAS, the Executive is currently party to that certain employment agreement
with the Company, dated as of March 23, 2016 (the “Prior Agreement”); and 

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company, on the terms set
forth in this Agreement.

NOW,  THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Employment Term.  The Company hereby agrees to continue to employ Executive,
and Executive hereby agrees to continue to be employed with the Company, upon
the terms and conditions contained in this Agreement.  Executive’s employment
with the Company pursuant to this Agreement shall commence on the Effective Date
and shall continue until the third anniversary of the Effective Date (the
“Initial Term”) unless earlier terminated pursuant to Section 8;  provided, that
the term of this Agreement shall automatically be extended for one (1)
additional year commencing on the third anniversary of the Effective Date and on
each anniversary thereafter (each, a “Renewal Term”) unless, not less than
ninety (90) days prior to the commencement of any such Renewal Term, either
party shall have given written notice to the other that it does not wish to
extend this Agreement (a “Non-Renewal Notice”), in which case, Executive’s
employment under this Agreement shall terminate upon the close of business on
the last day of the Initial Term or the then-current Renewal Term, as
applicable.  The period during which Executive is employed by the Company
pursuant to this Agreement is hereinafter referred to as the "Term."

2.Employment Duties.  Executive shall have the title of Vice President and
Secretary of the Company, and shall have such duties, authorities and
responsibilities as are consistent with such position.  Executive shall also
have the title of President of NCS Multistage Holdings, Inc., a Delaware
corporation and indirect parent of the Company (the “Parent” and together with
the Company, the “Company Group”), and shall have such duties, authorities and
responsibilities as are consistent with such position and as the Chief Executive
Officer of the Parent may designate from time to time.  Executive shall report
to the Chief Executive Officer of the Parent, with respect to his position as
Vice President and Secretary of the Company and  President of the Parent.
Executive shall devote Executive’s full working time and attention to
Executive’s employment and service with the Company Group, and shall perform
Executive’s services in a capacity and in a manner consistent with Executive’s
positions with the Company Group; provided, that this Section 2 shall not be
interpreted as prohibiting Executive from (i) managing Executive’s personal
investments (so long as such investment activities are of a passive nature),
(ii) engaging in charitable or civic activities, (iii) participating on boards
of directors or similar bodies of non-profit organizations, or (iv) subject to
approval by the Board of Directors of the Parent (the “Board”) in its sole and
absolute discretion, participating on boards of directors or similar bodies of
for-profit organizations, in each case of (i) – (iv), so long as such activities
do not, individually or in the aggregate, (a) materially interfere with the
performance of Executive’s duties and responsibilities



--------------------------------------------------------------------------------

 

 

hereunder, (b) create a fiduciary conflict, or (c) result in a violation of
Section 13 of this Agreement.  If requested, Executive shall also serve as an
executive officer and/or board member of the board of directors (or similar
governing body) of any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Parent (an “Affiliate”) without any additional compensation; for purposes of
this Agreement, “Affiliate” shall not include other entities under common
control with Advent International other than the Parent and its Affiliates.



3.Base Salary.  During the Term, in consideration for services provided to the
Company,  the Company shall pay Executive a base salary at an annual rate of
$463,000 Canadian Dollars, payable in accordance with the Company’s normal
payroll practices for employees as in effect from time to time.  Executive shall
be entitled to such increases in base salary, if any, as may be determined from
time to time in the sole discretion of the Board.  Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary.”  

4.Annual Bonus.  With respect to each calendar year during the Term, Executive
shall be eligible to earn an annual cash bonus award (the “Annual Bonus”)
pursuant to the Parent’s then annual cash bonus plan, with a target Annual Bonus
of eighty five percent (85%) of Base Salary (“Target Bonus”) up to a maximum
Annual Bonus of two hundred percent (200%) of Base Salary, based upon the
achievement of annual performance targets established by the Board at the
beginning of each such calendar year.  The Annual Bonus, if any, for each
calendar year during the Term shall be paid to Executive at the same time that
other senior executives of the Company Group receive annual bonus payments, but
in no event earlier than February 15 and in no event later than March 31 of the
year following the calendar year to which such Annual Bonus relates. Executive
shall not be paid any Annual Bonus with respect to a calendar year unless
Executive is employed with the Company on the day such Annual Bonus is paid.

5.Equity Awards and Benefits.  During the Term, Executive shall be eligible to
participate in the Parent’s 2017 Equity Incentive Plan or any amended or
successor plan as determined by the Board or Compensation Committee of the
Parent. During the Term, Executive shall also be entitled to participate in any
benefit plans, including medical, disability and life insurance (but excluding
any severance or bonus plans unless specifically referenced in this Agreement)
offered by the Company as in effect from time to time (collectively, “Benefit
Plans”), on the same basis as those generally made available to other senior
executives of the Company, to the extent consistent with applicable law and the
terms of the applicable Benefit Plan. The Company does not promise the adoption
or continuance of any particular Benefit Plan and reserves the right to amend or
cancel any Benefit Plan at any time in its sole discretion (subject to the terms
of such Benefit Plan and applicable law).

6.Vacation.  Executive shall be entitled to five weeks of annual paid vacation
days, or such greater amount as may be allowed in accordance with Company plans,
policies, programs and practices as may be in effect from time to time, which
shall accrue and be useable by Executive in accordance with Company policy.





2

 

--------------------------------------------------------------------------------

 

 



7.Expense Reimbursement.  The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.

8.Termination of Employment.  The Term and Executive’s employment hereunder may
be terminated as follows:

(a)Automatically in the event of the death of Executive;

(b)At the option of the Company, by written notice to Executive or Executive’s
personal representative in the event of the Disability of Executive.  As used
herein, the term “Disability” shall mean Executive’s inability to perform the
essential duties, responsibilities, and functions of his position with the
Company Group as a result of any mental or physical disability or incapacity for
a length of time that the Company determines is sufficient to satisfy such
obligations as it may have to provide leave under applicable family and medical
leave laws and/or “reasonable accommodation” under applicable federal, state,
provincial or local disability laws.  Family and medical leave or disability
leave provided under federal, state, provincial or local law may be unpaid as
per the requirements of such laws; provided,  however, that Executive shall be
entitled to such payments and benefits under the Company’s sick leave or
disability leave programs as per the terms of such programs.  The Company may
terminate Executive’s active employment because of a Disability by giving
written notice to Executive at any time effective at or within twenty (20) days
after the end period of leave as may be required under the family and medical
leave laws or under federal, state, provincial or local disability laws, but the
Company shall retain Executive as an inactive employee if necessary to maintain
Executive’s eligibility for any disability leave benefits.  A reduction or
elimination of the duties defined in Section 2 during the period Executive is
designated as an inactive employee shall not constitute Good Reason. In the
event of a dispute over the occurrence of a Disability, Executive agrees to
submit to an examination by a doctor selected by the Company who will determine
fitness for duties as defined in Section  2 above.  If Executive’s physician
disagrees with the Company’s physician’s opinion, a third physician, mutually
agreed upon by Executive and the Company, shall examine Executive and that
physician’s opinion shall be conclusive as to Executive’s fitness for duty;   

(c)At the option of the Company for Cause, by delivering prior written notice to
Executive (which notice may be with immediate effect);

(d)At the option of the Company at any time without Cause, by delivering written
notice of its determination to terminate to Executive;

(e)At the option of Executive for Good Reason;

(f)At the option of Executive without Good Reason, upon sixty (60) days prior
written notice to the Company (which the Company may, in its sole discretion,
make effective earlier than the termination date provided in such notice); or

(g)Upon the close of business on the last day of the Initial Term or the
then-current Renewal Term, as applicable, as a result of a Non-Renewal Notice.



3

 

--------------------------------------------------------------------------------

 

 

9.Payments by Virtue of Termination of Employment.

(a)Termination by the Company Without Cause, by Executive For Good Reason or
Pursuant to Non-Renewal Notice by the Company.  If Executive’s employment is
terminated at any time during the Term by the Company without Cause, by
Executive for Good Reason or pursuant to a Non-Renewal Notice by the Company at
the expiration of the Initial Term or any Renewal Term, subject to Section 9(d)
of this Agreement (and provided that such termination is not within twenty-four
(24) months following a Change of Control (as defined in the Parent’s 2017
Equity Incentive Plan) in which case Section 9(b) herein shall apply and Section
9(a)(ii) herein shall cease to be applicable), Executive shall be entitled to:

(i)        (A) within thirty (30) days following such termination or sooner if
required by the Employment Standards Code (Alberta) or such other mandatory
employment standards legislation or regulations as may be applicable to
Executive’s employment with the Company or the Company Group (the “Employment
Code”), (i) payment of Executive’s accrued and unpaid Base Salary and vacation
pay (ii) payment of any earned but unpaid Annual Bonus for the fiscal year prior
to the year of termination, payable at the same time annual bonuses are paid to
other similarly situated employees of the Company Group and (iii) reimbursement
of expenses under Section 7 of this Agreement, in each case of (i) and (ii),
accrued through the date of termination and (B) all other accrued amounts or
accrued benefits due to Executive in accordance with the Company’s benefit
plans, programs or policies (other than severance); and

(ii)        (A) an amount equal to one (1) times the sum of (i) Executive’s Base
Salary as in effect immediately prior to Executive’s date of termination and
(ii) Executive’s Target Bonus, which amount shall be payable during the twelve
(12) months commencing on the date of termination (the “Severance Period”) in
substantially equal installments in accordance with the Company’s regular
payroll practices as in effect from time to time, (B) a lump sum amount equal to
the pro-rated Annual Bonus the Executive would otherwise have received for the
fiscal year in which the Executive’s termination of employment occurs, based on
actual performance during the performance period and the number of days
Executive was employed during the performance period, payable when annual
bonuses are paid to other similarly situated executives of the Company Group in
the year following the year in which the Executive’s termination occurs, (C)
notwithstanding anything to the contrary in an award agreement governing the
Executive’s equity incentive awards, Executive’s unvested equity incentive
awards that are outstanding on the Executive’s termination date shall remain
outstanding and eligible to vest on the same vesting schedule set forth in the
applicable award agreement, subject to the Executive’s compliance with Section
13 through each applicable vesting date, and any stock options that vest
following the Executive’s termination date may be exercised for ninety (90) days
following the applicable vesting date and will be forfeited if not exercised
during such period, (D) continued participation in the medical benefit plan for
twenty-four (24) months, except as would be limited by the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), with any such limitation assuming that the
Executive was a United States citizen and COBRA rules and limitations applied to
such Executive, and except any benefits or entitlements which cannot be
continued by the applicable plans or policies (all of which shall cease
immediately effective on the date of termination or on the earliest date
thereafter as may be required by the minimum provisions of the Employment Code),
such continued participation to be only to the extent that Executive was
participating immediately prior to the date of termination and subject to the
relevant plans and policies in



4

 

--------------------------------------------------------------------------------

 

 

existence from time to time; provided that, (i) if the Company cannot continue
any particular benefit pursuant to the terms of the relevant plan or policy,
then the Company’s obligations shall be limited to the minimum requirements of
the Employment Code, (ii) further, to the extent that Executive substantially
replaces any benefit(s) following the date of termination, Executive shall
advise the Company forthwith and the Company shall no longer be required to
continue any benefit(s) which has been so replaced by the Executive, and (iii)
all health and welfare, group insurance and other employment benefits will
continue for such minimum period after the date of termination as required by
the Employment Code (subject to the terms and conditions of the applicable plans
and to the extent the Company is able to do so). In the event of Executive’s
death during the Severance Period, any payments to be made pursuant to this
Section 9(a)(ii) shall be paid to the Executive’s legal representative.

(b)Termination by the Company Without Cause, by Executive For Good Reason or
Pursuant to Non-Renewal Notice by the Company, each within Twenty-Four (24)
Months Following a Change of Control.  If Executive’s employment is terminated
within twenty-four (24) months following a Change of Control (as defined in the
Parent’s 2017 Equity Incentive Plan) by the Company without Cause, by Executive
for Good Reason or pursuant to a Non-Renewal Notice by the Company at the
expiration of the Initial Term or any Renewal Term, subject to Section 9(d) of
this Agreement, Executive shall be entitled to:

(i)        the payments and benefits described under Section 9(a)(i) of this
Agreement; and

(ii)       (A) an amount equal to two (2) times the sum of (i) Executive’s Base
Salary as in effect immediately prior to Executive’s date of termination and
(ii) Executive’s Target Bonus, which amount shall be payable during the twelve
(12) months commencing on the date of termination (the “Change of Control
Severance Period”) in substantially equal installments in accordance with the
Company’s regular payroll practices as in effect from time to time, (B) a lump
sum amount equal to the pro-rated Annual Bonus the Executive would otherwise
have received for the fiscal year in which the Executive’s termination of
employment occurs, based on actual performance during the performance period and
the number of days Executive was employed during the performance period, payable
when annual bonuses are paid to other similarly situated executives of the
Company Group in the year following the year in which the Executive’s
termination occurs, (C) notwithstanding anything to the contrary in an award
agreement governing the Executive’s equity incentive awards, the Executive’s
unvested equity incentive awards that are outstanding as of the Executive’s
termination date shall fully vest on the termination date, (D) continued
participation in the medical benefit plan for twenty-four (24) months, except as
would be limited by COBRA, with any such limitation assuming that the Executive
was a United States citizen and COBRA rules and limitations applied to such
Executive, and except any benefits or entitlements which cannot be continued by
the applicable plans or policies (all of which shall cease immediately effective
on the date of termination or on the earliest date thereafter as may be required
by the minimum provisions of the Employment Code), such continued participation
to be only to the extent that Executive was participating immediately prior to
the date of termination and subject to the relevant plans and policies in
existence from time to time; provided that, (i) if the Company cannot continue
any particular benefit pursuant to the terms of the relevant plan or policy,
then the Company’s obligations shall be limited to the minimum requirements of
the Employment Code, (ii) further, to the extent that Executive substantially
replaces any benefit(s)



5

 

--------------------------------------------------------------------------------

 

 

following the date of termination, Executive shall advise the Company forthwith
and the Company shall no longer be required to continue any benefit(s) which has
been so replaced by the Executive, and (iii) all health and welfare, group
insurance and other employment benefits will continue for such minimum period
after the date of termination as required by the Employment Code. continued
participation in the Benefit Plans for such minimum period as may be required by
the Employment Code (subject to the terms and conditions of the applicable plans
and to the extent the Company is able to do so). In the event of Executive’s
death during the Change of Control Severance Period, any payments to be made
pursuant to this Section 9(b)(ii) shall be paid to the Executive’s legal
representative. For greater certainty, if Section 9(a)(ii) herein  applies then
this Section 9(b)(ii) has no further application and vice-versa.

(c)Termination other than by the Company Without Cause or by Executive For Good
Reason.  If (i) the Company terminates Executive’s employment for Cause during
the Term, (ii) Executive terminates Executive’s employment without Good Reason
during the Term, or (iii) Executive’s employment terminates during the Term due
to death or Disability, Executive or Executive’s legal representatives, as
applicable, shall be entitled to receive the payments and benefits described
under Section 9(a)(i) of this Agreement.  In addition, if the Executive’s
employment terminates during the Term due to death or Disability, Executive or
Executive’s legal representatives, as applicable, shall be entitled to receive a
lump sum amount equal to the pro-rated Annual Bonus the Executive would
otherwise have received for the fiscal year in which the Executive’s termination
of employment occurs, based on actual performance during the performance period
and the number of days Executive was employed during the performance period,
payable when annual bonuses are paid to other similarly situated executives of
the Company Group in the year following the year in which the Executive’s
termination occurs.

(d)Conditions to Payment.  All payments and benefits due to Executive under this
Section 9 which are not otherwise required by the Employment Code shall be
payable only if Executive executes and delivers to the Parent a general release
of claims in the form attached hereto as Exhibit A, which may be updated by the
Parent from time to time to reflect changes in law and such release is no longer
subject to revocation (to the extent applicable), in each case, within sixty
(60) days following termination of employment.  Failure to timely execute and
return such release or the revocation of such release during the revocation
period shall be a waiver by Executive of Executive’s right to severance (which,
for the avoidance of doubt, shall not include any amounts described in Section
9(a)(i) of this Agreement).  In addition, except for such minimum payments and
benefits as may be required by the Employment Code, severance shall be
conditioned on Executive’s compliance with Section 11 of this Agreement, and on
Employee’s continued compliance with Section 13 of this Agreement as provided in
Section 15 below.

(e)No Other Severance.  Executive hereby acknowledges and agrees that, other
than the severance payments described in this Section 9, upon the effective date
of the termination of Executive’s employment, Executive shall not be entitled to
any other severance payments or benefits of any kind under any Company Group
benefit plan, severance policy generally available to the Company Group’s
employees or otherwise and all other rights of Executive to compensation under
this Agreement shall end as of such date. To the extent that the minimum
standards of the Employment Code require any notice of termination, termination
pay, severance pay, continuation of benefits or other entitlements greater than
provided for in this Agreement, then such minimum



6

 

--------------------------------------------------------------------------------

 

 

standards shall be deemed to be incorporated into this Agreement and shall
prevail to the extent greater.

10.Definitions.  For purposes of this Agreement,

(a)“Cause” shall mean, (i) Executive’s indictment for, conviction of, or a plea
of guilty or no contest to, any indictable criminal offence or any other
criminal offence involving fraud, misappropriation or moral turpitude, (ii)
Executive’s continued failure to materially perform Executive’s duties
hereunder (for any reason other than illness or physical or mental incapacity)
or a material breach of fiduciary duty, (iii) Executive’s theft, fraud, or
dishonesty with regard to the Company or any of its Affiliates or in connection
with Executive’s duties, (iv) Executive’s material violation of the Parent’s
code of conduct or similar written policies, (v) Executive’s willful misconduct
unrelated to the Company or any of its Affiliates having, or likely to have, a
material negative impact on the Company or any of its Affiliates (economically
or its reputation), (vi) an act of gross negligence or willful misconduct by the
Executive that relates to the affairs of the Company or any of its Affiliates,
or (vii) material breach by Executive of any provisions of this Agreement.

(b)“Good Reason” shall mean, without Executive’s consent, (i) any material
diminution in Executive’s responsibilities, authorities, title, reporting
structure or duties, (ii) any material reduction in Executive’s (x) Base Salary
or (y) target Annual Bonus opportunity (except in the event of an across the
board reduction in Base Salary or target Annual Bonus opportunity of up to 10%,
applicable to substantially all senior executives of the Company Group), (iii) a
relocation of Executive’s principal place of employment by more than fifty (50)
miles from the location of Executive’s principal place of employment on the
Effective Date and such principal place of employment is more than fifty  (50)
miles from Executives principal residence or (iv) a material breach by the
Company of any material provisions of this Agreement; provided, that no event
described in clause (i), (ii), (iii) or (iv) shall constitute Good Reason unless
(A) Executive has given the Company written notice of the termination, setting
forth the conduct of the Company that is alleged to constitute Good Reason,
within sixty  (60) days following the occurrence of such event, and (B)
Executive has provided the Company at least sixty  (60) days following the date
on which such notice is provided to cure such conduct and the Company has failed
to do so.  Failing such cure, a termination of employment by Executive for Good
Reason shall be effective on the day following the expiration of such cure
period.

11.Return of Company Property.  Within ten (10) days following the effective
date of Executive’s termination for any reason, Executive, or Executive’s
personal representative shall return all property of the Company or any of its
Affiliates in Executive’s possession, including, but not limited to, all
Company-owned computer equipment (hardware and software), telephones, facsimile
machines, tablet computers and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company or any of its Affiliates, the Company’s or any of
its Affiliates’ customers and clients or their respective prospective customers
or clients.  Notwithstanding the foregoing, Executive shall be entitled to
retain Executive’s cell phone number, a copy of this Agreement and Executive’s
calendar.



7

 

--------------------------------------------------------------------------------

 

 

12.Resignation as Officer or Director.  Upon the effective date of Executive’s
termination, Executive shall be deemed to have resigned from Executive’s
position and, to the extent applicable, as an officer of the Company Group, as a
member of the board of directors or similar governing body of the Company or any
of its Affiliates, and as a fiduciary of any Company Group benefit plan.  On or
immediately following the effective date of any such termination of Executive’s
employment, Executive shall confirm the foregoing by submitting to the Company
in writing a confirmation of Executive’s resignation(s).

13.Confidentiality; Non-Solicitation; Non-Competition.

(a)Confidential and Proprietary Information.  Executive agrees that all
materials and items produced or developed by Executive for the Company or any of
its Affiliates, or obtained by Executive from the Company or any of its
Affiliates either directly or indirectly pursuant to this Agreement shall be and
remains the property of the Company and its Affiliates.  Executive acknowledges
that he will, during Executive’s association with the Company Group, acquire, or
be exposed to, or have access to, materials, data and information that
constitute valuable, confidential and proprietary information of the Company and
its Affiliates, including, without limitation, any or all of the following:
business plans, practices and procedures, pricing information, sales figures,
profit or loss figures, this Agreement and its terms, information relating to
customers, clients, intellectual property, suppliers, technology, sources of
supply and customer lists, research, technical data, trade secrets, or know-how,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
policies, training manuals and similar materials used by the Company and its
Affiliates in conducting its business operations, personnel information of any
Person employed by the Company and its Affiliates, potential business
combinations, and such other information or material as the Company or any of
its Affiliates may designate as confidential and/or proprietary from time to
time (collectively hereinafter, the “Confidential and Proprietary
Information”).  During Executive’s employment with the Company and at all times
thereafter, Executive shall not, directly or indirectly, use, misuse,
misappropriate, disclose or make known, without the prior written approval of
the Board, to any party, firm, corporation, association or other entity, any
such Confidential and Proprietary Information for any reason or purpose
whatsoever, except as may be required in the course of Executive’s performance
of Executive’s duties hereunder.  In consideration of the unique nature of the
Confidential and Proprietary Information, all obligations pertaining to the
confidentiality and nondisclosure thereof shall remain in effect until the
Company and its Affiliates have released such information; provided, that the
provisions of this Section 13(a) shall not apply to the disclosure of
Confidential and Proprietary Information to the Company’s Affiliates together
with each of their respective shareholders, directors, officers, accountants,
lawyers and other representatives or agents, nor to a Permitted Disclosure as
defined in Section 13(b) below.  In addition, it shall not be a breach of the
confidentiality obligations hereof if Executive is required by applicable law to
disclose any Confidential and Proprietary Information; provided, that in such
case, Executive shall (x) give the Company the earliest notice possible that
such disclosure is or may be required and (y) cooperate with the Company, at the
Company’s expense, in protecting to the maximum extent legally permitted, the
confidential or proprietary nature of the Confidential and Proprietary
Information which must be so disclosed.  Upon termination of Executive’s
employment, Executive agrees that all Confidential and Proprietary Information,
directly or indirectly, in Executive’s possession that is in writing or other
tangible form (together with all duplicates thereof) will promptly (and in any
event within ten (10) 



8

 

--------------------------------------------------------------------------------

 

 

days following such termination) be returned to the Company and will not be
retained by Executive or furnished to any person, either by sample, facsimile
film, audio or video cassette, electronic data, verbal communication or any
other means of communication. 



(b)Permitted Disclosure.  This Agreement does not limit or interfere with
Executive’s right, without notice to or authorization of the Company, to
communicate and cooperate in good faith with any self-regulatory organization or
U.S. or Canadian federal, state, provincial or local governmental or law
enforcement branch, agency, commission, or entity (collectively, a “Government
Entity”) for the purpose of (i) reporting a possible violation of any U.S. or
Canadian federal, state, provincial or local law or regulation, (ii)
participating in any investigation or proceeding that may be conducted or
managed by any Government Entity, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government Entity,
provided that in each case, such communications, participation, and disclosures
are consistent with applicable law.  Additionally, Executive shall not be held
criminally or civilly liable under any federal, provincial or state trade secret
law for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, provincial or local government official, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  If Executive files a lawsuit for
retaliation by an employer for reporting a suspected violation of law, Executive
may disclose the trade secret to the Executive’s attorney and use the trade
secret information in the court proceeding, if Executive files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.  All disclosures permitted under this Section
13(b) are herein referred to as “Permitted Disclosures.”  Notwithstanding the
foregoing, under no circumstance will Executive be authorized to disclose any
Confidential and Proprietary Information as to which the Company or any of its
Affiliates may assert protections from disclosure under the attorney-client
privilege or the attorney work product doctrine, without prior written consent
of Parent’s General Counsel or other authorized officer designated by the
Parent.

(c)Non-Solicitation. As described in Section 13(a) above, the Company will
provide Executive with confidential information during the term of this
Agreement.  In exchange for the provision of this confidential information, and
as a part of and aid to the enforcement of Executive’s obligations to keep such
information confidential, Executive agrees that during the Restricted Period
(defined below), the Executive will not, without written consent of the Company,
directly or indirectly, including causing, encouraging, directing or soliciting
any other Person (defined below) to, contact, approach or solicit (except as so
long as the Executive continues to be employed by the Company and makes such
contact, approach or solicitation on behalf of the Company and excluding
offspring of the Executive) for the purpose of offering employment to or hiring
(whether as an employee, consultant, agent, independent contractor or otherwise)
or actually hire any non-union Person who is or has been employed or retained in
the operation of the Business (defined below) by the Company or its Affiliates
during the period commencing one (1) year prior to the date hereof and ending on
the date of termination of the Restricted Period, or induce, interfere with or
solicit, or attempt to induce, interfere with or solicit, any Person that is a
current or former customer, supplier or other business relation of the Company
or its Affiliates into any business relationship that might harm the
Business. The restrictions in this Section 13(c) shall not prohibit a general
solicitation to the public through general advertising or similar methods of
solicitation by search firms not specifically directed at employees of the
Company or its Affiliates



9

 

--------------------------------------------------------------------------------

 

 

(but the restrictions shall still apply to the hiring of any person who responds
to such general solicitation). “Restricted Period” means the period beginning on
the date of this Agreement and ending on the one (1) year anniversary of the
date on which the Executive’s employment is terminated.  “Person” means an
individual, a partnership, a corporation, an association, a limited liability
company, a joint stock company, a trust, a joint venture, an unincorporated
organization or a governmental entity or any department, agency or political
subdivision thereof. “Business” means the business of developing, manufacturing,
selling, marketing, servicing and licensing fracturing completions technology.



(d)Non-Competition.  As described in Section 13(a) above, the Company will
provide Executive with confidential information during the term of this
Agreement.  In exchange for the provision of this confidential information, and
as a part of and aid to the enforcement of Executive’s obligations to keep such
information confidential, Executive agrees that during the Restricted
Period, the Executive will not, within or with respect to the geographical area
of the United States, Canada, and any of the other states, provinces or
territories within the United States or Canada and any other country, territory,
province or state in which the Company and its Affiliates operate (including by
contracting with customers or suppliers) or could reasonably be anticipated to
operate during the Restricted Period (the “Restricted Area”), except in the
furtherance of the Parent’s Business directly or indirectly own, operate, lease,
manage, control, participate in, consult with, advise, permit the Executive’s
name to be used by, provide services for, or in any manner engage in (x) any
business (including by the Executive or in association with any Person) that
creates, designs, invents, engineers, develops, sources, markets, manufactures,
distributes or sells any product or provides any service in or into the
Restricted Area that may be used as a substitute for or otherwise competes with
either the Parent’s Business or any product or service of the Company and any of
its Affiliates carried out during the period commencing two (2) years prior to
the date hereof and ending on the date of termination of the Restricted Period
or contemplated during such period to be carried out by the Company or any of
its Affiliates, (y) any business (including by the Executive or in association
with any Person) that provides services or products to any current or former
customer of the Company or its Affiliates that are similar to or competitive
with the services or products provided by the Company or its Affiliates to such
current or former customers or (z) any activity that is in competition with the
Parent’s Business or any other business of the Company or any of its Affiliates;
provided that nothing in this Section 13(d) shall be deemed to diminish, amend,
affect or otherwise modify any other non-competition agreement or covenant
binding on the Executive.  Nothing in this Section 13(d) shall prohibit the
Executive from owning securities having no more than 2% of the outstanding
voting power of any publicly traded competitor, or participating as a passive
investor in a private investment fund so long as such Executive does not have
any active or managerial roles with respect to such investment, and such private
investment fund does not own more than 2% of any publicly traded company engaged
in the Parent’s Business. 

(e)Nondisparagement.  The Executive agrees not to disparage the Company, its
Affiliates or predecessors, or their past and present investors, officers,
directors or employees, or any of their Affiliates.  Nothing in this Section
13(e) shall interfere with Executive’s ability to make the Permitted Disclosures
as defined in Section 13(b) above.  The Company and its Affiliates agree not to
disparage Executive.



10

 

--------------------------------------------------------------------------------

 

 

(f)Acknowledgement.  Executive acknowledges, agrees and stipulates that: (i) the
terms and provisions of this Agreement are reasonable and constitute an
otherwise enforceable agreement to which the terms and provisions of Sections
13(c) and 13(d) are ancillary or a part of as contemplated by TEX. BUS. & COM.
CODE ANN. Sections 15.50-15.52; (ii) the consideration provided by the Company
under this Agreement is not illusory; and (iii) the consideration given by the
Company under this Agreement, including, without limitation, the provision by
the Company of confidential information to the Executive as contemplated by
Section 13(a), gives rise to the Company's interest in restraining and
prohibiting the Executive from engaging in the activities described in Sections
13(c) and 13(d), and Executive's covenant not to engage in these activities is
designed to enforce Executive's consideration (or return promises), including,
without limitation, Executive's promise to not disclose confidential information
under this Agreement. 

(g)Tolling.  In the event of any violation of the provisions of this Section 13,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 13 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

14.Cooperation.  From and after an Executive’s termination of employment,
Executive shall provide Executive’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder, provided,
that the Company shall reimburse Executive for Executive’s reasonable costs and
expenses (including legal counsel selected by Executive and reasonably
acceptable to the Company) and such cooperation shall not unreasonably burden
Executive or unreasonably interfere with any subsequent employment that
Executive may undertake.

15.Injunctive Relief and Specific Performance.  Executive understands and agrees
that Executive’s covenants under Sections 11, 13 and 14 are special and unique
and that the Company and its Affiliates may suffer irreparable harm if Executive
breaches any of Sections 11, 13, or 14 because monetary damages would be
inadequate to compensate the Company and its Affiliates for the breach of any of
these sections.  Accordingly, Executive acknowledges and agrees that the Company
shall, in addition to any other remedies available to the Company at law or in
equity, be entitled to obtain specific performance and injunctive or other
equitable relief by a federal or state court in Texas to enforce the provisions
of Sections 11, 13 and/or 14 without the necessity of posting a bond or proving
actual damages, without liability should such relief be denied, modified or
vacated, and to obtain attorney’s fees in respect of the foregoing if the
Company prevails in any such action or proceeding.  Additionally, in the event
of a breach or threatened breach by Executive of Section 13, in addition to all
other available legal and equitable rights and remedies, the Company shall,
except for such minimums as required by the Employment Code, have the right to
cease making payments, if any, being made pursuant to Section 9(a)(ii) or
Section 9(b)(ii), as applicable, hereunder.  Executive also recognizes that the
territorial, time and scope limitations set forth in Section 13 are reasonable
and are properly required for the protection of the Company and its Affiliates
and in the event that any such territorial, time or scope limitation is deemed
to be unreasonable by a court of competent jurisdiction, the Company and
Executive agree, and Executive submits, to the reduction of any or all of said
territorial, time or scope limitations to such an area, period or scope as said
court shall deem reasonable under the circumstances.



11

 

--------------------------------------------------------------------------------

 

 

16.Section 280G.  Notwithstanding anything to the contrary in this Agreement, if
Executive is a “disqualified individual” (as defined in section 280G(c) of the
Internal Revenue Code of 1986, as amended (the “Code”)), and the payments and
benefits provided for in this Agreement, together with any other payments
and benefits which Executive has the right to receive from the Company or any of
its affiliates, would constitute a “parachute payment” (as defined in section
280G(b)(2) of the Code), then the payments and benefits provided for in this
Agreement shall be either (a) reduced (but not below zero) so that the present
value of such total amounts and benefits received by Executive from the Company
and its affiliates will be one dollar ($1.00) less than three times Executive’s
“base amount” (as defined in section 280G(b)(3) of the Code) and so that no
portion of such amounts and benefits received by Executive shall be subject to
the excise tax imposed by section 4999 of the Code or (b) paid in full,
whichever produces the better net after-tax position to Executive (taking into
account any applicable excise tax under section 4999 of the Code and any other
applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 16 shall require the Company
to be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under section 4999 of the Code.

17.Miscellaneous.

(a)All notices hereunder, to be effective, shall be in writing and shall be
deemed effective when delivered by hand or mailed by (i) certified mail, postage
and fees prepaid, or (ii) nationally recognized overnight express mail service,
as follows:

If to the Company:

NCS Multistage Holdings, Inc.

19450 State Highway 249, Suite 200

Houston, TX 77070

Email: ktrautner@ncsmultistage.com

To: Kevin Trautner, General Counsel

﻿

With a copy to which shall not constitute notice to:

﻿

Weil, Gotshal & Manges, LLP

100 Federal Street, Floor 34

Boston, Massachusetts 02110

Fax: 617-772-8333

Email: Marilyn.French@weil.com

Attention: Marilyn French





12

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

If to Executive:

﻿

At Executive’s home address, as then shown in the Company’s personnel records,

﻿

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

﻿

(b)This Agreement is personal to the Executive and shall not be assigned by the
Executive.  Any purported assignment by the Executive shall be null and void
from the initial date of the purported assignment.  The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. This Agreement shall inure to the benefit of the
Company and its successors and assigns.   

(c)This Agreement contains the entire agreement between the parties with respect
to the subject matter hereof supersedes all other agreements, term sheets, offer
letters, and drafts thereof, oral or written, between the parties hereto with
respect to the subject matter hereof, including, without limitation, the Prior
Agreement.  No promises, statements, understandings, representations or
warranties of any kind, whether oral or in writing, express or implied, have
been made to Executive by any person or entity to induce Executive to enter into
this Agreement other than the express terms set forth herein, and Executive is
not relying upon any promises, statements, understandings, representations, or
warranties other than those expressly set forth in this Agreement.

(d)No change or modification of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto.  No waiver of any
provisions of this Agreement shall be valid unless in writing and signed by the
party charged with waiver.  No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, unless so
provided in the waiver.

(e)If any provisions of this Agreement (or portions thereof) shall, for any
reason, be held invalid or unenforceable, such provisions (or portions thereof)
shall be ineffective only to the extent of such invalidity or unenforceability,
and the remaining provisions of this Agreement (or portions thereof) shall
nevertheless be valid, enforceable and of full force and effect.  If any court
of competent jurisdiction finds that any restriction contained in this Agreement
is invalid or unenforceable, then the parties hereto agree that such invalid or
unenforceable restriction shall be deemed modified so that it shall be valid and
enforceable to the greatest extent permissible under law, and if such
restriction cannot be modified so as to make it enforceable or valid, such
finding shall not affect the enforceability or validity of any of the other
restrictions contained herein.





13

 

--------------------------------------------------------------------------------

 

 



(f)This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party.  In the event that any signature is delivered by facsimile transmission
or by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

(g)The section or paragraph headings or titles herein are for convenience of
reference only and shall not be deemed a part of this Agreement.  The parties
have jointly participated in the drafting of this Agreement, and the rule of
construction that a contract shall be construed against the drafter shall not be
applied.  The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found. 

(h)Notwithstanding anything to the contrary in this Agreement:

(i)        The parties agree that this Agreement shall be interpreted to comply
with or be exempt from section 409A of the Code and the regulations and
authoritative guidance promulgated thereunder to the extent applicable
(collectively “Section 409A”), and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  In no event whatsoever will the Company, any of
its Affiliates, or any of their respective directors, officers, agents,
attorneys, employees, executives, shareholders, investors, members, managers,
trustees, fiduciaries, representatives, principals, accountants, insurers,
successors or assigns be liable for any additional tax, interest or penalties
that may be imposed on Executive under Section 409A or any damages for failing
to comply with Section 409A.

(ii)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A  upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A, and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.  If any payment, compensation or other
benefit provided to the Executive in connection with the termination of
Executive’s employment is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a specified employee as defined in Section 409A(2)(B)(i) of the
Code, no part of such payments shall be paid before the day that is six (6)
months plus one (1) day after the date of termination or, if earlier, ten (10)
 business days following the Executive’s death (the “New Payment Date”).  The
aggregate of any payments that otherwise would have been paid to the Executive
during the period between the date of termination and the New Payment Date shall
be paid to the Executive in a lump sum on such New Payment Date.  Thereafter,
any payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement. 



14

 

--------------------------------------------------------------------------------

 

 

(iii)     All reimbursements for costs and expenses under this Agreement shall
be paid in no event later than the end of the calendar year following the
calendar year in which the Executive incurs such expense.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind, benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

(iv)     If under this Agreement, an amount is paid in two or more installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(i)All questions concerning the construction, validity and interpretation of
this Agreement and the exhibits to this Agreement will be governed by and
construed in accordance with the domestic laws of the State of Texas, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Texas or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Texas.  The
parties hereby irrevocably and unconditionally submit in any legal action or
proceeding arising out of or relating to this Agreement to the exclusive
jurisdiction of either a state court located in the County of Harris, Texas,
with subject matter jurisdiction over the action or the United States District
Court, Southern District of Texas, U.S.A. and, in any such action or proceeding,
consent to jurisdiction in such courts and waive any objection to the venue in
any such court.  AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES
TO ENTER INTO THIS AGREEMENT (EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT
COUNSEL), EACH PARTY EXPRESSLY: (A) WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND (B) AGREES THAT SUIT TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR TO OBTAIN ANY REMEDY WITH RESPECT HERETO
SHALL BE BROUGHT EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN HARRIS
COUNTY, STATE OF TEXAS, U.S.A., OR THE UNITED STATES DISTRICT COURT FOR TEXAS,
SOUTHERN DISTRICT, AND EACH PARTY HERETO EXPRESSLY AND IRREVOCABLY CONSENTS TO
THE JURISDICTION OF SUCH COURTS.

(j)Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he/she is bound, (ii) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive on and after the Effective Date, enforceable in
accordance with its terms.  Executive hereby acknowledges and represents that he
has had the opportunity to consult with independent legal counsel or other



15

 

--------------------------------------------------------------------------------

 

 

advisor of Executive’s choice and has done so regarding Executive’s rights and
obligations under this Agreement, that he is entering into this Agreement
knowingly, voluntarily, and of Executive’s own free will, that he is relying on
Executive’s own judgment in doing so, and that he fully understands the terms
and conditions contained herein.



(k)The Company shall have the right to withhold from any amount payable
hereunder any federal, state, provincial and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

(l)The covenants and obligations of the Company under Sections 9, 14, 15 and 17
hereof, and the covenants and obligations of Executive under Sections 9, 11, 12,
13, 14, 15 and 17 hereof, shall continue and survive any expiration of the Term,
termination of Executive’s employment or any termination of this Agreement. 

[signature page follows]

 

16

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

﻿

 

 

﻿

NCS MULTISTAGE INC.

 

 

 

﻿

 

 

﻿

By:

/s/ Robert Nipper

﻿

 

By: Robert Nipper

﻿

 

Title: President and Treasurer

﻿

 

 

﻿

EXECUTIVE

﻿

 

 

﻿

 

/s/ Marty Stromquist

﻿

 

Name: Marty Stromquist

﻿

 

 

﻿

﻿





--------------------------------------------------------------------------------

 

 



Exhibit A

RELEASE

﻿

This RELEASE (“Release”) dated as of ______ __, 20__ between NCS Multistage
Inc., a corporation incorporated pursuant to the laws of Alberta and _______
(“Executive”).

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement dated ______ __, 2017 (the “Agreement”); and

WHEREAS, in addition to his employment with the Company, Executive previously
had an office with NCS Multistage Holdings, Inc., a Delaware corporation and an
indirect parent of the Company (the “Parent” and together with the Company, the
“Company Group”), and

WHEREAS, Executive’s employment with the Company and all offices and engagement
in any capacity whatsoever with the Company Group or any Affiliates thereof have
terminated effective ______ __, 20__ (“Termination Date”);

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Agreement, the Company and Executive agree as follows:

1.Capitalized terms not defined herein shall have the meaning as defined under
the Agreement.

2.In consideration of Executive’s release under Paragraph 3 hereof, the Company
shall pay to the Executive or provide benefits to Executive as set forth in
Section 9, as applicable, of the Agreement, which is attached hereto and made a
part hereof.

3.Executive, on Executive’s own behalf and on behalf of Executive’s heirs,
estate and beneficiaries, does hereby release the Parent, and in such
capacities, any of its Affiliates (including the Company), and each past or
present officer, director, agent, employee, shareholder, and insurer of any such
entities (together, the “releasees”), from any and all claims made, to be made,
or which might have been made of whatever nature, whether known or unknown, from
the beginning of time, including those that arose as a consequence of
Executive’s employment with the Company, or arising out of the severance of such
employment relationship, or arising out of any act committed or omitted during
or after the existence of such employment relationship, or in connection with
the engagement or relationship in any capacity with any of the Company Group or
any Affiliate thereof (including the termination of or arising out of any act
committed or omitted during or after the existence of such engagement or
relationship), all up through and including the date on which this Release is
executed, including, without limitation, any tort and/or contract claims, common
law or statutory claims, any claims in respect of damages, salary, remuneration,
commission, vacation pay, overtime pay, termination pay, severance pay, notice
of termination, profit-sharing, pension or retiree benefits, employee stock
options or other equity, bonuses, proceeds of any insurance or disability plans,
or any other fringe benefit or perquisite of any kind whatsoever, claims under
any local, state, provincial or federal wage and hour law, wage collection law,
occupational health and safety law, or labor relations law (including, the
Employment



2

 

--------------------------------------------------------------------------------

 

 

Standards Code (Alberta), the Workers’ Compensation Act (Alberta), the
Occupational Health & Safety Act (Alberta) and the Labour Relations Code
(Alberta)), claims under any common law or other statute, claims of age, race,
sex, sexual orientation, religious, disability, national origin, ancestry,
citizenship, retaliation or any other claim of employment discrimination,
including under the Human Rights Act (Alberta), the Civil Rights Acts, the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act,
the Rehabilitation Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, Texas Labor Code (specifically including the
Texas Payday Law the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor
Code, and the Texas Whistleblower Act), all as amended, and any other law
(including any state, provincial or local law or ordinance) prohibiting
employment discrimination or relating to employment, retaliation in employment,
termination of employment, wages, benefits or otherwise. This Release has been
entered into by the parties for the purposes of fully and finally settling and
compromising all possible claims that Executive might have against any of the
releasees hereunder and, therefore, in this respect, Executive represents and
warrants that Executive has not filed any complaint or initiated any legal
proceeding, and Executive covenants and agrees not to file any complaint or
initiate any legal proceeding under the Employment Standards Code (Alberta), the
Workers’ Compensation Act (Alberta), the Occupational Health & Safety Act
(Alberta), the Labour Relations Code (Alberta), the Human Rights Act (Alberta),
or pursuant to any other applicable law or legislation in any jurisdiction
governing or related to Executive’s employment or other engagement with any of
the releasees hereunder; to the extent that Executive has filed any such
complaint or initiated any such proceeding, Executive agrees that it will be
withdrawn.  For greater certainty, Executive agrees that he is aware of his
rights under the Human Rights Act (Alberta) and Executive represents, warrants,
and hereby confirms that Executive is not asserting such rights, alleging that
any such rights have been breached, or advancing a human rights claim or
complaint.  In the event that Executive hereafter makes any claim or demand or
commences or threatens to commence any action, claim or proceeding or to make
any complaint against any of the releasees hereunder, this Release may be raised
as an estoppel and complete bar to any such action, claim or
proceeding.  Executive further agrees not to make or cause to be initiated any
claims (expressly including any cross-claim, counterclaim, third party action or
application) against any other person or corporation who might claim
contribution or indemnity against the persons or corporations discharged by this
Release, including under the provisions of the Contributory Negligence Act
(Alberta) or any other statute. Notwithstanding the release and waiver of claims
set forth in this Paragraph 3,  Executive does not waive or release any rights
Executive may have relating to (a) unemployment compensation or unemployment
insurance; (b) workers’ compensation claims filed prior to the date of this
Release;  (c) Executive’s rights to any post-termination payments under Section
9 of the Agreement, as applicable; (d) indemnification and/or any insurance with
respect to claims asserted by any third party against Executive for actions
taken by Executive in good faith within the scope of Executive’s employment; (e)
Executive’s right to challenge the validity of the release of claims in this
Paragraph 3 under the ADEA as amended by the Older Workers Benefit Protection
Act (the “OWBPA”) or otherwise; (f) any rights or claims that arise after the
date Executive executes this Release; and/or (g) any rights or claims which
cannot legally be waived or released. 





3

 

--------------------------------------------------------------------------------

 

 

4.This Release does not limit or interfere with Executive’s right, without
notice to or authorization of the Company, to communicate and cooperate in good
faith with any self-regulatory organization or U.S. or Canadian federal, state,
provincial or local governmental or law enforcement branch, agency, commission,
or entity (collectively, a “Governmental Entity”) for the purpose of (i)
reporting a possible violation of any U.S. or Canadian federal, state,
provincial or local law or regulation, (ii) participating in any investigation
or proceeding that may be conducted or managed by any Government Entity,
including by providing documents or other information, or (iii) filing a charge
or complaint with a Government Entity, provided that in each case, such
communications, participation, and disclosures are consistent with applicable
law.  Executive understands and agrees, however, that Executive’s waiver of
claims in Paragraph 3 above waives Executive’s right to monetary or other relief
(including reinstatement) should Executive file a charge with any Government
Entity, or should any Government Entity pursue a claim on Executive’s behalf,
except that the Executive is not prohibited from receiving a whistleblower award
from a Government Entity for information provided in good faith to such
Government Entity. 

5.The Executive relinquishes any right to future employment with the Company
Group and the Company Group shall have the right to refuse to re-employ the
Executive, in each case without liability of the Executive or the Company and
any of its Affiliates. 

6.The Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by Executive to exist may subsequently
be discovered, it is Executive’s intention to fully settle and release all
claims he may have against the Company and any of its Affiliates and the persons
and entities described above, whether known, unknown or suspected.

7.Executive acknowledges that this Release, the settlement between me and any of
the releasees hereunder or the payment of any monies to me, shall not constitute
an admission of liability on the part of any of the releasees hereunder, which
liability is denied. 

8.Executive agrees that he alone shall be responsible for all tax liability
resulting from my receipt of any payments or benefits referred herein except to
the extent that the Company (or any of the Company Group) has withheld funds for
remittance to statutory authorities.  Executive agrees to indemnify and save the
releasees hereunder harmless from any and all amounts payable or incurred by any
of such releasees if it is subsequently determined that any greater amount
should have been withheld in respect of any tax or other statutory withholding
in any jurisdiction whatsoever.

9.  [Executive acknowledges that pursuant to the Release set forth in Paragraph
3 above, Executive is waiving and releasing any rights he may have under the
ADEA and that Executive’s waiver and release of such rights is knowing and
voluntary.  Executive acknowledges that the consideration given for the ADEA
waiver and release under this Release is in addition to anything of value to
which Executive was already entitled.    Executive further acknowledges that he
has been advised by this writing that:

(a)Executive should consult with an attorney prior to executing this Release and
has had an opportunity to do so;



4

 

--------------------------------------------------------------------------------

 

 

(b)Executive has up to twenty-one (21) days within which to consider this ADEA
waiver and release;

(c)Executive has seven (7) days following Executive’s execution of this Release
to revoke this ADEA waiver and release, but only by providing written notice of
such revocation to the Company in accordance with the “Notice” provision in
Section 17 of the Agreement;

(d)the ADEA waiver and release shall not be effective until the seven (7) day
revocation period has expired; and

(e)the twenty-one (21) day period set forth above shall run from the date
Executive receives this Release.  The parties agree that any modifications made
to this Release prior to its execution shall not restart, or otherwise affect,
this twenty-one day (21) period.] 1

10.It is the intention of the parties in executing this Release that this
Release shall be effective as a full and final accord and satisfaction and
release of and from all liabilities, disputes, claims and matters covered under
this Release, known or unknown, suspected or unsuspected.

11.This Release shall become effective on the first (1st) day following the day
that this Release becomes irrevocable under Paragraph 9.  All payments due to
the Executive shall be payable in accordance with the terms of the Agreement. 

﻿

[remainder of page intentionally blank]

﻿

﻿

________________________

1 NTD: This paragraph and the itinerant twenty-one (21) day consideration period
and seven (7) day revocation period are not required if the Executive is under
40 years old.  If Executive is over 40 years old and is being terminated as part
of a group layoff or severance incentive program, Executive must be given
forty-five (45) days to consider the Release, and must be provided with
additional information disclosures under the OWBPA.

﻿

 

5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

﻿

﻿

 

 

﻿

 

 

﻿

NCS MULTISTAGE INC.

﻿

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

 

 

 

 

 

 

﻿

EXECUTIVE

 

 

 

﻿

﻿

﻿

﻿



 

--------------------------------------------------------------------------------